free to leave once detained pursuant to a traffic stop, he is not in custody

                   for Miranda purposes unless the encounter escalates into a formal arrest).

                               Second, Green contends that the district court erred by

                   denying his pretrial motion to suppress his statements to law enforcement

                   because they were elicited subsequent to an unconstitutional search. We

                   review de novo the district court's legal determination of the

                   constitutionality of a search but review its findings of fact for clear error.

                   Somee v. State, 124 Nev. 434, 441, 187 P.3d 152, 157-58 (2008). Because a

                   reasonable officer would have checked on Green's welfare upon learning

                   that he was involved in a traffic accident and discovering him

                   unresponsive, we conclude that the district court did not err by denying

                   Green's motion on this ground. See State v. Rincon, 122 Nev. 1170, 1175-

                   76, 147 P.3d 233, 237 (2006) (adopting the community caretaking

                   doctrine); People v. Ray, 476-77, 981 P.2d 928, 937 (Cal. 1999) (the

                   community caretaking doctrine applies where an objectively reasonable

                   officer would have perceived a need to protect a member of the

                   community).

                               Third, Green contends that the district court abused its

                   discretion by allowing witnesses to testify regarding statements that

                   Green's girlfriend made at the scene of the accident. We review a district

                   court's determination as to whether a statement falls within a hearsay

                   exception for an abuse of discretion. Rodriguez v. State, 128 Nev.

                   273 P.3d 845, 848 (2012). The district court admitted the statements as
   SUPREME COURT
          OF
       NEVADA
                                                         2
  (0) 1947A

INSISEIMMISH                   EMENNIMENIMINIM
                  excited utterances because they were made shortly after perceiving an

                  exciting event while the declarant was under the stress of the event.   See

                  NRS 51.095; Rowland v. State, 118 Nev. 31, 42-43, 39 P.3d 114, 121

                  (2002). We conclude that the district court did not abuse its discretion by

                  admitting the statements.

                              Having considered Green's claims and concluded that they

                  lack merit, we

                              ORDER the judgment of conviction AFFIRMED.



                                          Hardesty



                  Parraguirre V                             Cherry


                  cc: Hon. Alvin R. Kacin, District Judge
                       Elko County Public Defender
                       Attorney General/Carson City
                       Elko County District Attorney
                       Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A

                MEE                                            '